



Exhibit 10.12
CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT is made and entered into as of June 1st, 2020 (the
“Effective Date”) by and between GROUPE PARAMEUS CORP , a (hereinafter, the
“Consultant”), with an address at 80 Cumberland street, suite 1707 Toronto Ont.
(the “Consultant”), and Sphere 3D Corp., with an address at 895 Don Mills Road
Bldg 2 Toronto Ontario Canada (“Company”).
WHEREAS, Consultant has experience in the area of corporate finance, investor
communications and financial and investor public relations and the Company and
Consultant wish for Consultant to provide services to the Company as hereinafter
provided.
NOW, THEREFORE, in consideration of the premises and the mutual covenants set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Consultant
hereby agree as follows:
DUTIES.
The Company hereby engages the Consultant and the Consultant hereby accepts
engagement as a consultant. It is understood and agreed, and it is the express
intention of the parties to this Agreement, that the Consultant is an
independent contractor, and not an employee or agent of the Company for any
purpose whatsoever. Consultant shall perform all duties and obligations as
described on Exhibit A hereto (the “Services”) and agrees to be available at
such times as may be scheduled by the Company. It is understood, however, that
the Consultant will maintain Consultant’s own business in addition to providing
services to the Company. The Consultant agrees to promptly perform all services
required of the Consultant hereunder in an efficient, professional, trustworthy
and businesslike manner. A description of the Consultant’s services are attached
hereto as Exhibit A and incorporated by reference herein.
In connection with Consultant’s performance of the Services specified in the
Statement of Work, Company agrees to provide Consultant and/or each
subcontractor, such materials as may be necessary for the Services to be
performed (the “Materials”). The Company hereby represents, warrants, covenants
and agrees that the Materials will be true and accurate and shall be free of any
material omissions or misstatements and otherwise compliant will all applicable
laws.
The Company shall provide disclosures in each of its Forms 10-K and 10-Q as to
the existence of this Agreement and any Statement of Work, the amount paid or to
be paid in connection with each Statement of Work and the types of services to
be provided under each Statement of Work.
During the Term, the Company shall advise Consultant of any and all promotional
activities with respect to its securities, prior to the commencement of such
activities, including, but not limited to, press releases and engagements with
other investment relations firms or other service providers providing services
similar to those or the Services provided in a Statement of Work.
CONSULTING SERVICES & COMPENSATION. Commencing on the Effective Date, the
Consultant will be retained as a Consultant and independent contractor for the
Company for the Term as set forth in Section 3. For services rendered hereunder
during the term, the Consultant shall receive:
A cash pre-payment of US$150,000 which Consultant acknowledges it received
directly from an investor participating in the Company’s March 2020 convertible
debenture offering and that no additional cash payment is due and payable under
this Agreement.
A total of 100,000 of the Company’s restricted common stock issued under and
pursuant to the terms of Regulation D under the Securities Act of 1933 (the
“Shares”) shall be issued upon execution of this contract provided that the
issuance of the Shares shall be subject to prior approval of the Board of
Directors. The company shall cause its counsel to provide an opinion letter for
removal of any legend when and if such legend may be removed in accordance with
applicable law.




    

--------------------------------------------------------------------------------




A one time issuance of 50,000 Common Stock options priced at the Nasdaq Official
Closing Price (“NCOP”) on the date of approval of the Board of Directors of the
company. All options shall vest monthly for six months.
A total of 100,000 RSA’s (“Restricted Stock Awards”) that vest immediately,
subject to prior approval of the Board of Directors.
TERM & TERMINATION. This Agreement is for a term (the “Term”) of 12 months from
the Effective Date on June 1st 2020 and expiring May 31st 2021.
(a)    In the case that the company would not like to extend the terms of
agreement for an additional month. The company must notify the consultant within
5 days of the conclusion of the 12 month term. Without notification the contract
will automatically extend for an additional month of service.
Upon termination, Consultant agrees to perform the necessary information
transfer required at the time.
CONFIDENTIALITY. All knowledge and information of a proprietary and confidential
nature relating to the Company which the Consultant obtains during the
Consulting period, from the Company or the Company’s employees, agents or
Consultants shall be for all purposes regarded and treated as strictly
confidential for so long as such information remains proprietary and
confidential and shall be held in trust by the Consultant solely for the
Company’s benefit and use and shall not be directly or indirectly disclosed in
any manner whatsoever by the Consultant.
CONSULTANT’S REPRESENTATIONS & WARRANTIES. Consultant represents and warrants to
the Company as follows:
The Consultant (i) has adequate means of providing for the Consultant’s current
needs and possible personal contingencies; (ii) is acquiring the Shares for
investment and not with a view to their distribution and has no need for
liquidity in this investment; (iii) is able to bear the substantial economic
risks of an investment in the Shares for an indefinite period; and (iv) is an
“accredited investor” as defined in Rule 501 of Regulation D of the Securities
Act of 1933, as amended.    
Consultant is not under any legal obligation, including any obligation of
confidentiality or non-competition, which prevents Consultant from executing or
fully performing this Consulting Agreement, or which would render such execution
or performance a breach of contract with any third party, or which would give
any third party any rights in any intellectual property which might be developed
by Consultant hereunder; and
Consultant shall perform the Services hereunder in accordance with the terms of
this Agreement and applicable regulations, guidelines and licensing
requirements; and
Consultant has all requisite power and authority to execute, deliver, and
perform this Agreement, and this Agreement has been duly authorized, executed
and delivered by Consultant and is Consultant’s legal, valid and binding
obligation, and is enforceable as to Consultant in accordance with its terms.
The Consultant certifies, under penalties of perjury that the Consultant is not
subject to backup withholding as a result of a failure to report all interest or
dividends, or because the Internal Revenue Service has notified the Consultant
that the Consultant is no longer subject to backup withholding, and that
Consultant has provided the Company an accurate taxpayer ID number.
SEVERABILITY. In the event any provision of this Consulting Agreement is
determined by a court of competent jurisdiction to be unenforceable, the parties
will negotiate in good faith to restore the unenforceable provision to an
enforceable state and to provide reasonable additions or adjustments to the
terms of the other provisions of this Consulting Agreement so as to render the
whole Consulting Agreement valid and binding to the fullest extent possible, and
in any event, this Consulting Agreement shall be interpreted to be valid and
binding to the fullest extent possible.
NON-DISCLOSURE OF TERMS. The terms of this Agreement shall be kept confidential,
and no party, representative, attorney or family member shall reveal its
contents to any third party except as required by law or as necessary to comply
with law or preexisting contractual commitments.






    

--------------------------------------------------------------------------------




INDEMNIFICATION. Consultant shall indemnify, defend and hold harmless the
Company, the Parent, and each of their members, their affiliates and their
respective directors, officers, employees, representatives, agents, successors
and assigns (collectively, “Indemnitees”) from and against any and all claims,
losses, liabilities, damages, costs, expenses (including, without limitation,
attorneys fees and expenses) demands, fines, penalties, injunctions, suits and
causes of action of any kind or nature whatsoever (collectively referred to as
“Damages”) instituted by any third party and arising out of Consultant’s
performance of services under this Consulting Agreement, unless said Damages
arise out of the negligence or willful misconduct of the Company, its members,
affiliates and their respective directors, officers, employees, representatives,
agents, successors and assigns.
SEC & LEGAL COMPLIANCE. Consultant hereby represents that it has in place
policies and procedures relating to, and addressing, with the commercially
reasonable intent to ensure compliance with, all applicable securities laws,
rules and regulations, including but not limited to the use, release or other
publication of forward-looking statements within the meaning of Section 27A of
the Securities Act and Section 21E of the Exchange Act and disclosure
requirements outlined in Section 17B of the Exchange Act regarding the required
disclosure of the nature and terms of its relationship with the Company in any
and all literature or other communication(s) relating to these services,
including but not limited to: Press Releases, letters to investors and telephone
or other personal communication(s) with potential or current investors. In
addition, Consultant acknowledges that United States securities laws and the
rules and regulations promulgated thereunder prohibit any person with material,
non-public information about a company from purchasing, selling, trading, or
entering into options, puts, calls or other derivatives in respect of securities
of such issuer or from communicating such information to any other person or
entity and Consultant shall comply with such laws, rules and regulations.
Consultant will take no action to manipulate the market price of the Company’s
securities in violation of law or regulation, nor pay or otherwise induce others
to take any such actions, nor publish comments about the Company without
appropriately disclosing payments received therefor.
MISCELLANEOUS
This Consulting Agreement shall be governed by, and construed pursuant to the
laws of the State of New York, applicable to agreements made and performed
wholly within such State. Any disputes under this Consulting Agreement shall be
resolved by appropriate proceedings in the state of New York.
This Consulting Agreement may not be changed orally, but may be changed only in
a writing executed by the party to be charged with enforcement.
If any terms and conditions of this Consulting Agreement shall be held to be
illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, all remaining terms and conditions shall remain in full force and
effect
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.


 Sphere 3D Corp.




/s/ Peter Tassiopoulos
Name: Peter Tassiopoulos
Title: CEO
GROUPE PARAMEUS CORP.




/s/ Samuel Kafkas
Name:
Title: President













    

--------------------------------------------------------------------------------




EXHIBIT A
Consultant Services
The Consultant agrees, to the extent reasonably require in the conduct of its
business with the Company, to place at the disposal of the Company its judgment
and experience and to provide business development services to the Company,
including, but not limited to, the following:
a.
Advise and assist the company in developing and implementing appropriate plans
and materials for presenting the Company and its business plan, strategy and
personnel to the financial community.

b.
With the cooperation of the Company, maintain an awareness during the term of
the agreement of the Company’s plan’s and strategy as it relates to the
financial community.

c.    Create awareness of the company among investors and media.
d.    Assist the Company in steps for financial and public relations.










    